significant index no l c uv vu d department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun tep rat az re dear company this letter constitutes notice that pursuant to your request of date waivers of the percent tax under sec_4971 of the internal_revenue_code code for the plan for the plan years ending december december condition that the plan is terminated within days of the date of this letter you agreed to this condition in a letter dated date sent via facsimile have been granted subject_to the and december december the conditional waivers of the percent excise_tax have been granted in accordance with section b of the employee_retirement_income_security_act_of_1974 erisa the amount for which each waiver has been granted is equal to percent of the accumulated_funding_deficiency in the funding_standard_account as of december december the end of the plan years for which each of the waivers has been december granted respectively to the extent such funding deficiencies have not been corrected december and the company is a sole_proprietorship providing business consulting based on a review of the company's financial reports for the last years it is clear the company suffered a severe financial hardship form_5330 and the excise_taxes due under sec_4971 of the code have been paid for each of the plan years ending december december december december and this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours wh k- donna m prestia manager employee_plans actuarial group
